Martin v State of New York (2017 NY Slip Op 01651)





Martin v State of New York


2017 NY Slip Op 01651


Decided on March 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2017

Acosta, J.P., Richter, Manzanet-Daniels, Gische, Webber, JJ.


3327 123068

[*1]Seth Martin,	Claim No. Claimant-Respondent,
v The State of New York, Respondent-Appellant.


Cartafalsa, Slattery, Turpin & Lenoff, New York (Michael Lenoff of counsel), for appellant.
Sacks and Sacks LLP, New York (Scott N. Singer of counsel), for respondent.

Order, Court of Claims of the State of New York (David A. Weinstein, J.), entered June 16, 2016, which, to the extent appealed from as limited by the briefs, denied the branch of respondent State of New York's motion for summary judgment that sought dismissal of claimant's Labor Law § 241(6) claims predicated on violations of Industrial Code (12 NYCRR) §§ 23-2.3(c), 23-8.2(c)(3) and 23-8.1(f)(2)(i), unanimously affirmed, without costs.
The Court of Claims correctly decided that an issue of fact exists concerning whether the State provided tag lines for claimant's use in moving the steel I-beam across the Alexander Hamilton Bridge and whether the absence of tag lines was a proximate cause of claimant's injury (see Rizzuto v L.A. Wenger Contr. Co. , 91 NY2d 343, 350 [1998]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 7, 2017
CLERK